TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00466-CV






LEB Affordable Housing Corporation and Leonard E. Briscoe, Appellants



v.



Texas Department of Housing and Community Affairs, Marsha L. Williams, C. Kent
Conine, Donald R. Bethel, Michael E. Jones, James A. Daross, Margie Bingham,

Robert Brewer, Lydia Saenz, and Florita Bell Griffin, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT


NO. 99-08740, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING 







	This is an interlocutory appeal arising from a district-court order denying issuance
of a temporary injunction.  See Tex. Civ. Prac. & Rem. Code § 51.014(a)(4) (West Supp. 2000). 
Appellees have filed a motion to dismiss the appeal for the reason that the district court has
rendered a final judgment in this case.  Appellants acknowledge the district court's final judgment
and do not oppose the dismissal of the appeal.

	"If, while on appeal of the granting or denying of the temporary injunction, the trial
court renders final judgment, the case on appeal becomes moot."  Isuani v. Manske-Sheffield
Radiology Group, P.A., 802 S.W.2d 235, 236 (Tex. 1991); see also Save Our Springs Alliance,
Inc. v. Austin ISD, 973 S.W.2d 378, 384 (Tex. App.--Austin 1998, no pet.).  Because there has


been a final judgment on the merits, appellees' motion to dismiss is granted and the appeal is
dismissed as moot.  See Isuani, 802 S.W.2d at 237 (court of appeals should dismiss appeal as
moot as soon as it learns of trial court's final judgment on merits).



					                                                                       


					Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Appeal Dismissed as Moot on Appellees' Motion

Filed:   March 2, 2000

Do Not Publish